DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	With further regard to the above limitation, the term [1] is used as a substitute for the word “means” as a nonce word or a generic placeholder for performing the claimed function.  [2] generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition [3].  Finally, [4] use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as [5] not a structural term known to one having ordinary skill in the art.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Allowable Subject Matter
Claims 1-43 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical inspection apparatus, the apparatus comprising, among other essential features, an interferometer module, which is configured to direct a beam of coherent light toward an area under inspection, to receive the beam reflected from the area, and to produce a first image of interference fringes produced by combining the reflected beam with a reference beam; a triangulation module, comprising a projector configured to project a pattern of structured light onto the area under inspection; beam combiner optics, which are configured to direct the beam of coherent light along a first optical axis to impinge on a location on the area under inspection at a first angle of incidence, and to direct the projected pattern to impinge on the location along a second optical axis, at a second angle of incidence that is different from the first angle of incidence; and a processor configured to process the first and second images in order to extract respective first and second three-dimensional (3D) measurements of the area under inspection, and to combine the first and second 3D measurements in order to generate a 3D map of the area, in combination with the rest of the limitations of the above claim.
As to claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical inspection apparatus, the apparatus comprising, among other essential features, an interferometer module, which is configured to direct a beam of coherent light along a first optical axis to impinge on an area under inspection, to receive the 
As to claim 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for optical inspection, the method comprising, among other essential steps, directing a beam of coherent light toward an area under inspection, receiving the beam reflected from the area, and capturing a first image of interference fringes produced by combining the reflected beam with a reference beam; projecting a pattern of structured light onto the area under inspection, and capturing a second image of the pattern that is reflected from the area under inspection; positioning beam combiner optics to direct the beam of coherent light along a first optical axis to impinge on a location on the area under inspection at a first angle of incidence, and to direct the projected pattern to impinge on the location along a second optical axis, at a second angle of incidence that is different from the first angle of incidence; and combining the first and second 3D measurements in order to generate a 3D map of the area, in combination with the rest of the limitations of the above claim.

With further regard to the above claims, the prior art of record teaches certain individual aspects of the claimed invention.  For instance, US 2019/0049896 to Cheng et al. discloses structured illumination digital holography where structured illumination is used to perform digital holography (see paragraph 0013 and Fig. 1, for instance).  US 2018/0270474 to Liu discloses an optical imaging system and method that features a 3D scanning module 110 that can feature, among other sensors, a laser scanning triangulation device, a structured light device, Fourier 3D scanning, and low coherence interferometry (see paragraph 0091).  US 2008/0266547 to Clark et al. discloses a combination interferometer and scatterometer for measuring artifacts on a surface.  Finally, US 2007/0279639 to Hu et al. discloses a profilometry apparatus that uses a structured light pattern to measure a surface in a digital holographic interferometer arrangement (see paragraph 0044 and Fig. 7, for instance).  However, this prior art, when taken alone or in combination, fails to disclose or render obvious a device and corresponding method that relies on an interferometer to take a first image and a triangulation module that uses projected structured light to take a second image, where these images are both used to generate a 3D map of the area being measured, in combination with the rest of the limitations of the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0081236 to Park discloses a structured illumination interferometric microscopy system; and US 2015/0300803 to Horimai et al. discloses a three dimensional shape measuring device and a method for acquiring a hologram image.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 17, 2021